DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Statement of Reasons for Allowance
Claims 1-15, 16-20, and 21 are allowed because the prior art of record does not teach or suggest a system, method, or device having, in combination with the other recited elements, the following:
In claim 1, the processor is configured to estimate an SOC of the electric vehicle based on the one or more determined values related to the electric vehicle, and the wireless communication interface being configured to transmit data representative of the estimated SOC of the electric vehicle, data representative of the one or more values related to the electric vehicle, or the data representative of the estimated SOC of the electric vehicle and the data representative of the one or more values related to the electric vehicle to the processor or to another processor, the other processor being remote from the electric vehicle.
In claim 16, estimating an SOC of the electric vehicle based on the determined state of the electric vehicle or the determined state of the environment, and sending data representative of the determined state of the electric vehicle or the state of the environment in which the electric vehicle is located, data representative of the estimated SOC, or the data representative of the determined state of the electric vehicle or the state of the environment in which the electric vehicle is located and the data representative of the estimated SOC to the first processor or a second processor, the second processor being remote from the electric vehicle.
In claim 21, the wireless communication interface being configured to receive data from the plurality of charge calculators representing state-of-charge (SOC) for the plurality of electric vehicles, respectively, data representing energy requirements for the plurality of electric vehicles, sensor data from the plurality of charge calculators, or any combination thereof; a memory in communication with the processor, the memory being configured to store the data representing SOC, the data representing energy requirements, the sensor data, or any combination thereof, the processor is configured to identify power supply information, and determine charging schedules for the plurality of electric vehicles, and the determination of the charging schedules comprising optimization of when to charge each electric vehicle of the plurality of electric vehicles, such that a cost for charging the plurality of electric vehicles is minimized, and wherein the wireless communication interface is configured to send the determined charging schedules to the one or more charger adapters, the at least one charger, or the combination thereof, respectively.

In the Examiner’s opinion, the system, method, and device provide for optimized charging of electric vehicles utilizing a server in communication with charge calculators located within the electric vehicles, respectively, and connected chargers corresponding to the electric vehicles, respectively, in order to maximize the efficiency of current infrastructure and thus minimize rate increases to ratepayers. This not only saves on total installation costs by reducing the number of chargers needed and reducing interconnection upgrades, but also reduces the cost of charging to consumers by avoiding high demand prices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner SURESH MEMULA whose telephone number is (571)272-8046, and any inquiry for a formal Applicant initiated interview must be requested via a PTOL-413A form and faxed to the Examiner's personal fax phone number: (571) 273-8046. Furthermore, Applicant is invited to contact the Examiner via email (suresh.memula@uspto.gov) on the condition the communication is pursuant to and in accordance with MPEP §502.03 and §713.01. The Examiner can normally be reached Monday-Thursday: 9am-6pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jack Chiang, can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned (i.e., central fax phone number) is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH MEMULA/Primary Examiner, Art Unit 2851